Response to Amendment
The amendment filed April 27, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed February 25, 2022 has been entered.  
Claims 1, 3-6, 8-16, and 18-21 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of "a common retaining device comprising two opposite metal elements, each with at least three holes configured to support shafts of the at least two rollers and the at least one further intermediate roller".
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 3-6, 8-10, 12, 14-16, and 18-20, the prior art fails to teach a common retaining device comprising two opposite metal elements, each with at least three holes configured to support shafts of the at least two rollers and the at least one further intermediate roller. While Meyer (US 2008/0087773 A1) teaches (Fig. 3-4): ribbed plate 13 that that may be interpreted as the common retaining device, the examiner finds no obvious reason to modify the rib plate to have two opposite metal elements, each with at least three holes configured to support shafts of the at least two rollers and the at least one further intermediate roller. Such a modification would require improper hindsight reasoning. 
Regarding claim 21 and its depending claims 11 and 13, the prior art fails to teach that the highest point of a shell of the at least one further intermediate roller is below the highest points of the shells of the at least two rollers. While Meyer (US 2008/0087773 A1) teaches an intermediate roller and two outer rollers, the examiner finds no obvious reason to modify Meyer such that the intermediate roller is below the two outer rollers. Such a modification would require improper hindsight reasoning. Further, Meyer would teach against this limitation because Myer teaches: “the middle roller is at least the same height as the adjacent surface of the support or better still, projects slightly above it" (Meyer, para. 0012, lines 1-6). While Myer also teaches an embodiment in which the height of the middle roller is between that of the inner and outer rollers (Myers, para. 0014), the middle roller would not be below both rollers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617